UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0 - 20957 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 52-1382541 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No) 226 Landis Avenue, Vineland, New Jersey 08360 (Address of principal executive offices) (Zip Code) (856) 691-7700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer" and "large accelerated filer" in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes o No x Common Stock, $1.00 Par Value – 22,243,286 Shares Outstanding at August 7, 2007 SUN BANCORP, INC. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Statements of Financial Condition at June 30, 2007 and December 31, 2006 3 UnauditedCondensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 4 UnauditedCondensed Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2007 and 2006 5 UnauditedCondensed Consolidated Statements of Cash Flows for the Six MonthsEnded June 30, 2007 and 2006 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Certifications Exhibit 31 Section 302 Certifications 37 Exhibit 32 Section 906 Certifications 39 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except par value amounts) June 30, 2007 December 31, 2006 ASSETS Cash and due from banks $ 80,862 $ 74,991 Interest-earning bank balances 3,555 48,066 Federal funds sold 15,950 47,043 Cash and cash equivalents 100,367 170,100 Investment securities available for sale (amortized cost of $470,770 and $488,007 at June 30, 2007 and December 31, 2006, respectively) 463,883 481,952 Investment securities held to maturity (estimated fair value of $20,940 and $24,846 at June 30, 2007 and December 31, 2006, respectively) 21,562 25,441 Loans receivable (net of allowance for loan losses of $26,079 and $25,658 at June 30, 2007 and December 31, 2006, respectively) 2,421,182 2,339,584 Restricted equity investments 16,249 17,729 Bank properties and equipment, net 43,574 42,292 Real estate owned 1,165 600 Accrued interest receivable 18,026 17,419 Goodwill 127,936 128,117 Intangible assets, net 25,833 28,570 Deferred taxes, net 4,592 3,939 Bank owned life insurance 65,122 57,370 Other assets 15,142 12,450 Total assets $ 3,324,633 $ 3,325,563 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ 2,725,747 $ 2,667,997 Advances from the Federal Home Loan Bank (FHLB) 66,029 103,560 Securities sold under agreements to repurchase - customers 44,612 51,740 Obligation under capital lease 5,291 5,322 Junior subordinated debentures 97,941 108,250 Other liabilities 29,255 46,467 Total liabilities 2,968,875 2,983,336 Commitments and contingencies (see Note 14) Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized, none issued - - Common stock, $1 par value, 50,000,000 shares authorized, 21,942,691 and 20,507,549 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 21,943 20,508 Additional paid-in capital 327,709 304,857 Retained earnings 10,583 20,794 Accumulated other comprehensive loss (4,477 ) (3,932 ) Total shareholders’ equity 355,758 342,227 Total liabilities and shareholders’ equity $ 3,324,633 $ 3,325,563 See notes to unaudited condensed consolidated financial statements. 3 Table of Contents SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share amounts) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 43,403 $ 39,714 $ 86,514 $ 76,309 Interest on taxable investment securities 4,500 5,015 9,034 10,592 Interest on non-taxable investment securities 733 341 1,391 597 Interest and dividends on restricted equity investments 281 262 547 576 Interest on federal funds sold 741 232 1,263 512 Total interest income 49,658 45,564 98,749 88,586 INTEREST EXPENSE Interest on deposits 22,077 15,964 42,911 29,611 Interest on borrowed funds 1,558 2,377 3,329 5,421 Interest on junior subordinated debentures 2,473 2,110 4,626 4,020 Total interest expense 26,108 20,451 50,866 39,052 Net interest income 23,550 25,113 47,883 49,534 PROVISION FOR LOAN LOSSES 950 875 1,700 1,500 Net Interest income after provision for loan losses 22,600 24,238 46,183 48,034 NON-INTEREST INCOME Service charges on deposit accounts 3,552 2,622 6,681 4,746 Other service charges 75 80 147 158 Net gain on sale of branches - - 1,443 - Net gain on sale of bank property & equipment 12 - 12 - Loss on sale of investment securities - - - (20 ) Gain on sale of loans 447 160 955 444 Net gain on derivative instruments 525 458 759 824 Other 1,694 1,750 3,325 3,314 Total non-interest income 6,305 5,070 13,322 9,466 NON-INTEREST EXPENSE Salaries and employee benefits 11,023 12,110 23,612 23,587 Occupancy expense 2,717 2,849 5,729 5,793 Equipment expense 1,829 2,084 3,780 4,011 Amortization of intangible assets 1,178 1,193 2,360 2,381 Data processing expense 1,100 1,103 2,108 2,162 Professional fees 566 397 1,377 785 Advertising expense 509 550 982 973 Real estate owned expense, net 10 167 16 140 Other 3,086 3,188 5,625 6,082 Total non-interest expense 22,018 23,641 45,589 45,914 INCOME BEFORE INCOME TAXES 6,887 5,667 13,916 11,586 INCOME TAXES 1,975 1,877 4,319 3,623 NET INCOME $ 4,912 $ 3,790 $ 9,597 $ 7,963 Basic earnings per share $ 0.23 $ 0.18 $ 0.44 $ 0.38 Diluted earnings per share $ 0.22 $ 0.17 $ 0.42 $ 0.36 Weighted average shares - basic 21,738,367 21,380,072 21,643,651 21,078,294 Weighted average shares - diluted 22,670,769 22,374,387 22,618,810 22,212,091 See notes to unaudited condensed consolidated financial statements. 4 Table of Contents SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In thousands) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Total BALANCE, JANUARY 1, 2006 $ 18,169 $ 264,152 $ 20,757 $ (7,425 ) $ 295,653 Comprehensive income: Net income - - 7,963 - 7,963 Unrealized losses on available for sale securities net of reclassification adjustment, net of tax (see Note 1) - - - (512 ) (512 ) Comprehensive income 7,451 Exercise of stock options 405 3,231 - - 3,636 Excess tax benefit related to stock options - 235 - - 235 Issuance of common stock 33 573 - - 606 Common stock issued in acquisition 832 16,997 - - 17,829 Stock options exchanged in acquisition - 1,954 - - 1,954 Stock-based compensation - 305 - - 305 Stock dividend 970 16,247 (17,217 ) - - BALANCE, JUNE 30, 2006 $ 20,409 $ 303,694 $ 11,503 $ (7,937 ) $ 327,669 BALANCE, JANUARY 1, 2007 $ 20,508 $ 304,857 $ 20,794 $ (3,932 ) $ 342,227 Comprehensive income: Net income - - 9,597 - 9,597 Unrealized losses on available for sale securities net of reclassification adjustment, net of tax (see Note 1) - - - (545 ) (545 ) Comprehensive income 9,052 Exercise of stock options 370 2,146 - - 2,516 Excess tax benefit related to stock options - 1,159 - - 1,159 Issuance of common stock 32 555 - - 587 Stock-based compensation 1 234 - - 235 Stock dividend 1,032 18,758 (19,790 ) - - Cash paid for fractional interests resulting from stock dividend - - (18 ) - (18 ) BALANCE, JUNE 30, 2007 $ 21,943 $ 327,709 $ 10,583 $ (4,477 ) $ 355,758 See notes to unaudited condensed consolidated financial statements. 5 Table of Contents SUN BANCORP, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) For the Six Months Ended June 30, 2007 2006 OPERATING ACTIVITIES Net income $ 9,597 $ 7,963 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,700 1,500 Depreciation, amortization and accretion 4,429 4,501 Write down of book value of fixed assets and real estate owned - 79 Loss on sale of investment securities available for sale - 20 Gain on sale of branches (1,443 ) - Gain on sale of bank properties and equipment (12 ) - Gain on sale of real estate owned - (46 ) Gain on sale of loans (955 ) (433 ) Increase in cash value of bank owned life insurance (952 ) (888 ) Deferred income taxes 366 (1,022 ) Stock-based compensation 235 305 Shares contributed to employee benefit plans 287 282 Proceeds from sale of loans 43,007 31,467 Originations of loans held for sale (44,737 ) (33,712 ) Excess tax benefit related to stock options (1,340 ) (1,487 ) Change in assets and liabilities which (used) provided cash: Accrued interest receivable (774 ) 245 Other assets (679 ) (2,136 ) Other liabilities 1,473 (722 ) Net cash provided by operating activities 10,202 5,916 INVESTING ACTIVITIES Purchases of investment securities available for sale (177,230 ) (36,099 ) Purchases of investment securities held to maturity - (500 ) Redemption of restricted equity securities 1,480 2,432 Proceeds from maturities, prepayments or calls of investment securities available for sale 175,960 217,131 Proceeds from maturities, prepayments or calls of investment securities held to maturity 3,104 4,245 Proceeds from sale of investment securities available for sale - 25,498 Net increase in loans (99,942 ) (119,438 ) Purchase of bank properties and equipment (4,200 ) (1,471 ) Proceeds from the sale of real estate owned - 1,383 Purchase of bank owned life insurance (6,800 ) - Net cash from sales of branches or acquisition of bank (19,044 ) (15,101 ) Net cash (used in) provided by investing activities (126,672 ) 78,080 FINANCING ACTIVITIES Net increase (decrease) in deposits 98,031 (33,628 ) Purchase price adjustment to goodwill resulting from stock options exercised (181 ) - Net repayments under lines of credit and repurchase agreements (44,690 ) (74,588 ) Excess tax benefit from stock-based compensation 1,340 1,487 Proceeds from exercise of stock options 2,516 2,385 Proceeds from issuance of subordinated debt 10,310 30,928 Redemption of subordinated debt (20,619 ) - Proceeds from issuance of common stock 48 89 Cash paid for fractional interests resulting from stock dividend (18 ) - Net cash provided by (used in) financing activities 46,737 (73,327 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (69,733 ) 10,699 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 170,100 85,462 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 100,367 $ 96,131 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ 50,020 $ 35,966 Income taxes paid $ 4,139 $ 2,886 SUPPLEMENTAL DISCLOSURE OF NON-CASH ITEMS Commitments to purchase investment securities $ 9,000 $ - Transfer of loans to real estate owned $ 565 $ 669 Write-off of trust preferred issuance costs $ 541 $ - Net assets acquired and purchase adjustments in bank acquisition $ - $ 34,884 Value of shares issued in bank acquisition $ - $ 17,829 Fair value of options exchanged in bank acquisition $ - $ 1,954 See notes to unaudited condensed consolidated financial statements. 6 Table of Contents SUN BANCORP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, all dollar amounts presented in the tables, except per share amounts, are in thousands) (1) Summary of Significant Accounting Policies Basis of Financial Statement Presentation.The accompanying unaudited condensed consolidated financial statements were prepared in accordance with instructions to Form 10-Q, and therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations, changes in equity and cash flows in conformity with generally accepted accounting principles (“GAAP”) in the United States of America. However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements have been included. These financial statements should be read in conjunction with the audited consolidated financial statements and the accompanying notes thereto included in the Company’s Annual Report on Form 10-K for the period ended December 31, 2006. The results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007 or any other period. Basis of Consolidation.The unaudited condensed consolidated financial statements include, after all significant intercompany balances and transactions have been eliminated, the accounts of Sun Bancorp, Inc. (the “Company”) and its principal wholly owned subsidiary, Sun National Bank (the “Bank”), and the Bank’s wholly owned subsidiaries, Med-Vine, Inc., Sun Financial Services, L.L.C., 2020 Properties, L.L.C., Sun Home Loans, Inc. and Del-Vine, Inc. Del-Vine, Inc. began operations during the second quarter 2007.From time to time, the Bank may sell a participation interest in a pool of loans to Del-Vine, Inc., with servicing and administrative responsibilities provided in exchange for consideration. In accordance with the Financial Accounting Standards Board (the “FASB”) Interpretation (“FIN”) No. 46,
